Citation Nr: 9933286	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection on a radiation basis for 
skin cancer.



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to April 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
appeal was last before the Board in April 1998, at which time 
it was remanded for further development.  Following 
completion, in part, of the development requested in the 
remand, the RO continued to deny the benefit sought on appeal 
in a Supplemental Statement of the Case mailed to the veteran 
in November 1998.


REMAND

Concerning his claim for service connection on a radiation 
basis for skin cancer, the record reflects that the veteran 
has on several occasions within the last decade been assessed 
as having skin cancer.  He attributes such disease to his 
exposure to ionizing radiation in service in 1951 in the 
course of taking several bus excursions, while stationed in 
Japan, into Hiroshima and Nagasaki.  During one such 
excursion, he indicates that he retrieved tiles, apparently 
as a "souvenir", from a building which he states was 
located "near ground zero" and kept the tiles apparently on 
or near his person "for quite a few days".  Given the 
foregoing assertion by the veteran (the veracity of which the 
Board has no reason to question) and since skin cancer is 
among the diseases regarded as being potentially radiogenic 
under the provisions of 38 C.F.R. § 3.311 (1999), the Board, 
in the above-cited April 1998 remand, directed the RO to 
request that the Defense Nuclear Agency provide a radiation 
dose estimate for the veteran based on the assumption that he 
made excursions by bus in 1951 to Hiroshima and Nagasaki, 
with the retrieval and subsequent retention of the 
potentially radioactive building tiles, as claimed.  
Thereafter, the RO is shown to have contacted the pertinent 
office of the Department of the Air Force in an effort to 
obtain any record which may exist reflecting a dose estimate 
bearing on the veteran's exposure to ionizing radiation while 
he was stationed in Japan.  Inasmuch as the foregoing inquiry 
was unavailing, however, the Board is of the view that, prior 
to the Board making any determination, the RO should request 
the Defense Nuclear Agency to provide a radiation dose 
estimate relative to the veteran, based on his inservice 
activities as claimed.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
Defense Nuclear Agency provide a 
radiation dose estimate for the veteran 
based on the assumption that he made 
excursions by bus in 1951 into Hiroshima 
and Nagasaki, with the retrieval and 
subsequent retention 'for quite a few 
days' of potentially radioactive building 
tiles, as claimed.  Upon receipt of the 
requested information, the RO should 
determine whether the veteran was exposed 
to ionizing radiation during service and 
undertake any other development required 
under 38 C.F.R. § 3.311.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal. 

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



